DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Adversarial Learning for Semi-Supervised Semantic Segmentation” by Hung et al. (hereinafter ‘Hung’).
In regards to claim 1, Hung teaches a method for adapting semantic segmentation across domains, comprising: inputting a source image into a segmentation network; inputting a target image into the segmentation network; identifying category wise features for the source image and the target image using category wise pooling; (See Hung Section 3, Hung teaches source image and target image and identifying categories in the images.)
discriminating between the category wise features for the source image and the target image; (See Hung Section 4.1, Hung teaches a discriminator network.)
training the segmentation network with a pixel-wise cross-entropy loss on the source image, and a weak image classification loss and an adversarial loss on the target image; and outputting a semantically segmented target image. (See Hung Section 4.2, Hung teaches training segmentation network using cross-entropy loss, semi-supervised loss and adversarial loss).

In regards to claim 2, Hung teaches wherein a GAN training procedure is used to update the segmentation network. (See Hung Section 2).

In regards to claim 3, Hung teaches wherein the adversarial loss calculated for target images is given by L£ad,(F , G , Dc) -y log Dc (Ff), where Lad~ is a category-specific adversarial loss, TF represents the pooled features for the target domain images, G is the segmentation network, Dc is a category-specific domain discriminator, c is an index for categories, C, and yt represents category-wise target weak labels. (See Hung Section 4.2)

In regards to claim 4, Hung teaches further comprising using target weak labels yt to align categories in the target image. (See Hung Section 3).

In regards to claim 5, Hung teaches further comprising using category-specific domain discriminators guided by the target weak labels to determine which categories should be aligned. (See Hung Section 3). 

In regards to claim 6, Hung teaches further comprising obtaining weak labels by querying a human oracle to provide a list of categories occurring in the target image. (See Hung Section 3).

In regards to claim 7, Hung teaches further comprising obtaining weak labels by unsupervised domain adaptation. (See Hung Section 2).

Claims 8-13 recites limitations that are similar to that of 1-6, respectively. Therefore, claims 8-13 are rejected similarly as claims 1-6, respectively.

Claims 14-20 recites limitations that are similar to that of 1-7, respectively. Therefore, claims 14-20 are rejected similarly as claims 1-7, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665